161 S.W.3d 517 (2003)
In re TEXAS ASSOCIATION OF SCHOOL BOARDS, INC. and Texas Association of School Boards Risk Management Fund.
No. 04-03-00738-CV.
Court of Appeals of Texas, San Antonio.
October 15, 2003.
Dale Jefferson, Levon G. Hovnatanian, Bruce E. Ramage, Martin, Disiere, Jefferson & Wisdom, L.L.P., Houston, Frank J. Enriquez, Law Office of Frank Enriquez, McAllen, Robin I. Krumme, Martin, Disiere, Jefferson & Wisdom, L.L.P., Austin, for appellant.
Mark C. Brodeur, Brodeur & Evans, P.L.L.C., Dallas, Charles L. Barrera, Barrera & Barrera Law Firm, San Diego, Roland L. Leon, Barker, Leon, Fancher & Matthys, L.L.P., Corpus Christi, for appellee.
Sitting: SARAH B. DUNCAN, Justice, SANDEE BRYAN MARION, Justice, PHYLIS J.

MEMORANDUM OPINION
PER CURIAM.
The court has considered relators' petition for writ of mandamus and is of the opinion that relief should be denied. See TEX.R.APP. P. 52.8(a). Accordingly, relators' petition for writ of mandamus is denied.
Relator shall pay all costs incurred in this proceeding.
The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record, the trial court judge, and the trial court clerk.